Citation Nr: 0420951	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  94-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to payment of Death and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to June 
1946.  The appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the 
claimant.

2.  The immediate cause of the veteran's death was pneumonia 
due to probable lung cancer.

3.  The service and post-service medical evidence of record 
shows that the veteran's fatal pneumonia and lung cancer were 
not present during service or for decades thereafter.  

4.  Service connection was in effect for a bipolar disorder 
during the veteran's lifetime, which was rated 100 percent at 
the time of his death. 

5.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal pneumonia due to 
probable lung cancer and any incident of service.

6.  The veteran's bipolar disorder did not affect a vital 
organ and did not contribute materially and substantially to 
the veteran's death.

7.  The veteran was not rated at 100 percent disabled for 10 
continuous years preceding his death.  

8.  There was no clear and unmistakable error made in the 
October 1979 rating decisions or in subsequent decisions that 
determined that the veteran's service-connected psychiatric 
disorder was not more than 50 percent disabling.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).

2.  The veteran was not rated at 100 percent disabled for 10 
continuous years preceding his death; the criteria for 
eligibility for payment of Death and Indemnity Compensation 
benefits are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.50.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the February 1993 and November 1997 
rating decisions, the June 1993 Statement of the Case, the 
January 1994, November 1997, December 1999, and June 2003 
Supplemental Statements of the Case, and letters sent to the 
appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claims 
for service connection for the cause of the veteran's death 
and for DIC benefits, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the appellant's claims; 
informed her of the types of evidence that would substantiate 
her claims; that she could obtain and submit private evidence 
in support of her claims; and that she could have the RO 
obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the appellant before the initial 
unfavorable RO decision.  However, the initial unfavorable RO 
decision was issued in February 1993, years before the 
enactment of VCAA.  The RO obviously could not inform the 
appellant of law that did not exist.  Moreover, while the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the February 1993 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In its Statement of the Case and Supplemental 
Statements of the Case, the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 38 C.F.R. § 20.1102; see also 
Bernard, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
appellant and asked her to identify all medical providers who 
treated the veteran for his mental disorders.  The RO has 
obtained all identified evidence.  

 As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

A certificate of death on file shows that the veteran died on 
November [redacted], 1992, at the age of 72, while a patient at a VA 
medical center.  (The terminal hospital records are in the 
claims file-see below.)  The immediate cause of death was 
recorded as pneumonia due to probable lung cancer.  No other 
diseases or disabilities were noted on the death certificate.  
There is no indication that an autopsy was performed.  

The service medical records do not show pneumonia or lung 
cancer during service.  Post service medical records likewise 
provide no evidence of pneumonia or lung cancer until decades 
after service.  

In a June 1946 rating decision, the RO granted the veteran 
service connection for dementia praecox, catatonic type and 
evaluated him 100 percent disabled.  For the next 46 years 
(until the veteran's death in November 1992), he would remain 
service connected for mental disorders and evaluated at 
various degrees of competency.  The veteran's final 
evaluation was 100 percent disabled effective February 1987.  
The appellant contends that the veteran should have been 
deemed 100 percent disabled continuously for at least ten 
years prior to his death.  Thus qualifying her for DIC 
benefits.

In order for the veteran to have been continuously disabled 
for ten years prior to his death, he would have had to be 100 
percent disabled effective November 1982.

The appellant has submitted a June 1976 correspondence form 
Dr. J.L.L. that states that he has been treating the veteran 
since May 1973 for a recurrent depressive reaction.  Dr. 
J.L.L. stated that he felt it necessary to continue to see 
the veteran at least once a week.  In a subsequent 
correspondence dated June 1979, Dr. J.L.L. stated that the 
veteran is taking Lithium and that "it appears to have 
stabilized his condition in that there are no manifestations 
of excessive highs or lows."  Dr. J.L.L. also stated that 
the veteran has not been able to return to work.  He has a 
short attention span, limited concentration, and no tolerance 
for stress.  He concluded that "At this time I would still 
consider [the veteran] to be totally vocationally disabled 
and I feel he will continue to be so in the foreseeable 
future."  

In May 1979, the veteran was admitted to the Carrier 
Foundation based on the presence of impaired functioning and 
the need for intensive treatment in a therapeutic milieu, and 
a lack of response to outpatient treatment.  Dr. A.Z. stated, 
"The prognosis for recovery from the present illness is 
good.  Long-term prognosis is fair and the patient may have 
further episodes of his illness in the future."  The veteran 
was discharged in August 1979.  Dr. A.Z. noted that the 
veteran had moderately improved and was stable.  He gave the 
veteran a fair prognosis and indicated that he would need 
continued treatment and may have future episodes.  

The veteran's psychiatric disorder had been rated 30 percent 
since January 1969.  However, as a result of the veteran's 
hospitalization, the RO granted a temporary total (100 
percent) rating, under 38 C.F.R. § 4.29, effective May 1979 
through August 1979.  The veteran's disability rating was 
reduced to 50 percent effective September 1979.  

A December 1983 correspondence from Dr. R.S.D. stated that 
the veteran was hospitalized again in May 1983 for the 
purpose of performing diagnostic studies and stabilization of 
the patient's mood.  He also stated that the veteran was 
currently under his treatment and that the veteran 
"continues to manage on the outside and has not had to re-
enter any hospital since initiating treatment.  Only with 
continued individual medical psychotherapy on a regular and 
frequent basis can [the veteran] function in a stable manner.  
At present, [the veteran's] disability requires him to be 
almost totally dependent on his spouse for most daily 
activities.  His interests are few and far between and the 
tasks he does perform individually are carried out with much 
effort."  

The veteran filed a claim for an increased rating in January 
1984 due to a worsening of his condition.  In February 1984, 
he underwent a VA examination.  As a result of the 
examination, the clinician noted that the veteran's insight 
and judgment were fair.  He diagnosed the veteran with 
bipolar disorder, and stated that the veteran was competent 
to handle VA funds.

The RO issued a rating decision in February 1984 stating that 
no change was warranted.  As a result, the veteran's 
disability rating remained at 50 percent.  

The veteran was admitted to Lyons Hospital in June 1985 for 
manic depressive reaction.  Upon the veteran's 
hospitalization, the RO increased the veteran's rating to 100 
percent effective June 1985.  Three weeks after admittance to 
the hospital, a VA clinician evaluated the veteran.  The 
clinician noted that the veteran's affect was appropriate and 
not hypo manic.  The veteran reported no suicidal ideation, 
no delusions, and no hallucinations.  The clinician stated 
that his "mental status was within normal limits."  

The patient was discharged in October 1985.  His discharge 
summary notes that the veteran was competent medically, but 
not competent to handle financial affairs.  Upon discharge 
from the hospital, the RO apparently notified the veteran 
that his rating had been reduced to 30 percent from October 
1985 to November 1985.  However, the November 1985 rating 
decision indicates that the RO reduced the veteran's rating 
to 50 percent effective December 1985.  

The veteran was then evaluated for bilateral inguinal hernias 
and readmitted to the hospital in November 1985.  He was then 
transferred to the geriatric psychiatric unit in December 
1985 with a diagnosis of status post cholecystomy.  He was 
calm and cooperative without delusions or suicidal ideation.  
He admitted, at times, mild depression, but he exhibited no 
insomnia, sleep disturbances, and his appetite was good.  He 
had a successful holiday pass with the family and the 
appellant noted his improved behavior and was anxious for 
discharge his into her care.  The veteran was discharged in 
January 1986.  The clinician noted that the veteran was 
medically competent but not competent to handle financial 
affairs.       

A July 1986 RO decision granted a 100 percent disability 
rating for the period that the veteran was hospitalized, with 
a one-month convalescence evaluation.  Thereafter, the 
veteran was given a 50 percent rating effective March 1986.  

The veteran was once again readmitted to the hospital in 
April 1986.  

A November 1987 RO rating decision granted the veteran 100 
percent disability rating from April 1986 to November 1986 
based the veteran's readmittance to the hospital and a 
finding that the veteran was not medically or financially 
competent.  The rating was reduced to 50 percent effective 
November 1986, but was increased back up to 100 percent 
effective February 1987 when hospital reports indicated that 
he was once again neither medically nor financially 
competent. The rating remained 100 percent until the 
veteran's death in November 1992.   

The terminal hospital records reflect that the veteran 
complained of a fever and shortness of breath.  He had a 
history of chronic obstructive pulmonary disease (COPD), 
Organic brain syndrome, Bi-polar disorder, and seizure 
disorder.  He developed a right upper lobe pneumonia and was 
transferred in late October 1992.  He was treated 
successfully with Rocephin, and was transferred to the 
Psychiatric Service in early November 1992.  The veteran then 
developed acute, complete left hemiplegia, confirmed by CT 
scan.  The veteran was transferred to Neurology Service.  
After ten days, the veteran underwent a chest x-ray that 
showed improving right upper lobe infiltrate.  A course of 
antibiotics was completed and soon after, the veteran 
developed fever with mild dysnea.  A couple of days later, 
the veteran was transferred to South Respiratory Care Unit 
for persistent fever.  Upon arrival at the Respiratory Care 
Unit, the veteran's vital signs were stable.  His temperature 
was 100.8 degrees with a respiration rate of 24, and a heart 
rate of 100.  His blood pressure was 132/80.  

Without the hemiplegia, the veteran showed very decreased 
breath sounds entire right side with a normal clear lung on 
the left side.  A chest x-ray confirmed a right upper lobe 
pneumonia, and a large right pleural effusion.  Diagnostic 
thoracentesis was done to drain out 700 ccs of hemorrhagic 
fluid, which turned out to be a sterile exudates.  The 
veteran was treated with Rocephin and Gentamicin for the 
pneumonia.  Cultures were obtained which did not grow any 
pathogens.  The veteran's family had requested for the 
veteran to have a Do Not Resuscitate order when he was on the 
Neurology floor.  The veteran died while being treated for 
pneumonia and hypoxemia with supplemental oxygen and 
antibiotic, Rocephin and Gentamicin.  The cause of death was 
listed as pneumonia due to probable lung cancer.   

The appellant attended a regional office hearing in November 
1993.  She testified that she first brought the veteran to 
the Carrier Clinic in 1976 because Dr. J.L.L had diagnosed 
him as manic and she couldn't handle him anymore.  She stated 
that she and the veteran were running a convenience store, 
but that in 1968, the veteran got sick and went to the 
hospital.  From that point on, he almost never worked.  He 
walked, cut the grass, did painting, took medication, and did 
a lot of exercises until his overexercising precipitated a 
heart attack in 1972.  

In 1979, the veteran's disability rating was increased to 50 
percent.  The appellant stated that one time she encouraged 
him to file a claim for an increase.  It was after he went to 
a psychiatrist and he was so confused that he was 
unintelligible.  She stated that the RO sent her a letter 
that didn't change his rating.  

The appellant testified that she believes the veteran should 
have been rated 100 percent disabled since he was being 
treated by the Carrier Foundation every two weeks since 1976.  
When the veteran was manic, he was totally unmanageable.  He 
would walk around the house early in the morning, go into 
other people's mailboxes, and he hosed the motor of a brand 
new car.

The last five years of the veteran's life, the appellant said 
that it was like he had Alzheimer's.  He couldn't remember 
her name.  She further testified that during the veteran's 
sickness, he developed sugar diabetes and a bad heart (no 
doctor ever told her that these conditions were related to 
his mental sickness).       

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a malignant tumor (cancer) 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

Service Connection for Cause of the Veteran's Death
To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, the death of the appellant's late husband was 
caused by pneumonia due to probable lung cancer.  The service 
medical records are absent of any evidence that the veteran 
suffered from either pneumonia or lung cancer while in 
service.  Post service medical records likewise provide no 
evidence that pneumonia or lung cancer were manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  

The Board notes that service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service- connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312.  In this case, the veteran's 
bipolar disorder, while 100 percent disabling at the time of 
his death, did not affect a vital organ.  There is no medical 
evidence to suggest his psychiatric disorder caused or 
worsened his fatal pneumonia or lung cancer.

For these reasons, service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

DIC Benefits
If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2003).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or was entitled to 
receive, but for the receipt of retired or retirement pay, or 
clear and unmistakable error (CUE) in a prior VA decision 
concerning the issue of service connection, disability 
evaluation or effective date) compensation at the time of 
death for a service-connected disability that either was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death; or, if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or, the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated as totally 
disabling for a period of not less than one year immediately 
preceding death.  See 38 U.S.C.A. § 1318(a), (b); see also, 
38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111,
118-19 (1997).  In a later decision, the Court found that 38 
C.F.R. § 3.22(a), as it existed, permitted a DIC award in a 
case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  See Wingo v. West, 11 Vet. App. 307 (1998). In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive
rule that did no more than interpret the requirements of 38 
U.S.C.A. § 1318 and clarified VA's earlier interpretation of 
the statute. 260 F.3d at 1376-77.  Upon consideration of 38 
U.S.C.A. § 1318, the Federal Circuit found that the statutory 
language was ambiguous as to whether a "hypothetical" claim 
was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  The relevant regulation addressing DIC 
states that, inter alia, VA shall pay benefits to the 
surviving spouse of a deceased veteran who died not as the 
result of his or her own willful misconduct and who was 
entitled to receive, but for CUE in a prior VA decision 
concerning the issue of service connection, disability 
evaluation or effective date, compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death.  38 C.F.R. § 3.22 
(2003).  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

Based on a thorough review of the evidence, the Board does 
not find that there was any CUE in the disability evaluations 
leading up to the veteran's death.  As noted above, in order 
for the veteran to have been continuously disabled for ten 
years prior to his death, he would have had to be 100 percent 
disabled effective November 1982.  Thus, there would have to 
have been CUE in a decision that controlled the relevant time 
frame.  
 
The appellant has submitted Dr. J.L.L.'s June 1979 
correspondence that the veteran has not been able to return 
to work.  Dr. J.L.L. opined that the veteran was " totally 
vocationally disabled and I feel he will continue to be so in 
the foreseeable future."  This is certainly evidence that 
the veteran should have been rated 100 percent in June 1979.  
In fact, pursuant to an October 1979 RO rating decision, the 
veteran was rated 100 percent disabled from May 1979 (when 
the veteran was admitted to the Carrier Foundation Hospital) 
through the end of August 1979 (when he was discharged).    

The Carrier Foundation reports show that when the veteran was 
admitted to the hospital, he was expected to make a positive 
recovery.  Dr. A.Z. stated, "The prognosis for recovery from 
the present illness is good.  Long-term prognosis is fair and 
the patient may have further episodes of his illness in the 
future."  When the veteran was discharged, the Carrier 
Foundation's findings remained optimistic.  Dr. A.Z. noted 
that the veteran had moderately improved and was stable.  He 
gave the veteran a fair prognosis and indicated that he would 
need continued treatment and may have future episodes.  

Based on the Carrier Foundation's records (specifically Dr. 
A.Z.'s reports), it was perfectly reasonable for the RO to 
reduce the veteran's rating to 50 percent.  The fact that the 
veteran was moderately improved and was stable, and the fact 
that he had a fair prognosis with only a possibility of 
future episodes is evidence that there was little reason for 
the RO to rate the veteran at 100 percent.  

The Board notes that in the thirteen years between 1979 and 
the veteran's death in 1992, the veteran was hospitalized on 
a number of occasions and, as a result, he was in receipt of 
multiple temporary total ratings under the provisions of 
38 C.F.R. § 4.29.  However, in determining whether or not 
there was CUE in a past decision, the Board can only examine 
the evidence that was before the decision maker at the time 
that the decision was made.  A determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.
  
The Board notes that at the time the RO rendered its October 
1979 rating decision, the veteran had been only partially 
disabled (rated 30 percent) for the previous ten years; that 
he was then hospitalized for a period of three months; he had 
moderately improved and was stable upon discharge; and that 
his prognosis was fair.  He was not in receipt of a scheduler 
total rating and his temporary total ratings were relatively 
brief in length and based upon the hospitalizations.  Based 
on the forgoing evidence, the Board does not find that there 
was clear and mistakable error in reducing the veteran's 
rating to 50 percent.

The RO rendered its next rating decision in February 1984, in 
response to a January 1984 increased rating claim.  The RO 
determined at that time that an increase in the veteran's 
rating was not warranted.  The Board notes at the outset that 
even if there was CUE in the February 1984 rating decision, 
it would not have materially impacted the current claim.  The 
reason is that even if the veteran should have been rated 100 
percent as of February 1984, then the veteran still would not 
have been rated 100 percent for a ten-year continuous period 
preceding his death because such a ten-year period would 
necessarily have had to begin in November 1982.  Having been 
rated 100 percent disabled in February 1984 would have only 
resulted in the veteran being 100 percent disabled for eight 
years and nine months preceding his death.

In any event, the Board's examination of the February 1984 
rating decision does not reveal CUE.  Upon receipt of the 
increased rating claim, the RO had the veteran undergo a VA 
examination.  The clinician who examined the veteran 
determined that the veteran's insight and judgment were fair, 
and stated that he was competent to handle VA funds.  
Furthermore, Dr. R.S.D.'s December 1983 correspondence 
Stated that the veteran "continues to manage on the outside 
and has not had to re-enter any hospital since initiating 
treatment."  He also indicated that with treatment, the 
veteran would be able to function in a stable manner.  

Once again, the Board finds that based on the evidence of 
record at the time that the RO make its decision, there was 
no CUE in continuing the veteran's rating at 50 percent.  The 
Board wishes to reiterate that in order to find CUE the error 
must be "undebatable"" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made."  

The next RO rating decision was issued in November 1985, 
following the veteran's discharge from Lyons Hospital.  The 
RO increased the veteran's rating to 100 percent effective 
June 1985 (when he was admitted to the hospital) and then 
decreased it to 50 percent effective December 1985.  

The evidence of record includes a psychiatric consultation 
report dated June 1985 in which the clinician stated that the 
veteran's "mental status was within normal limits."  The 
clinician noted that the veteran's affect was appropriate and 
not hypomanic.  The veteran's October 1985 discharge summary 
notes that the veteran was competent medically, but not 
competent to handle financial affairs.  This is certainly 
evidence that supports the RO's decision to return the 
veteran's rating to 50 percent.  As such, the Board cannot 
find CUE in the RO decisions at issue.  

The veteran returned to the hospital in November 1985 for 
bilateral inguinal hernias. He was then transferred to the 
geriatric psychiatric in December 1985 with a diagnosis of 
status post cholecystomy.  He was calm and cooperative 
without delusions or suicidal ideation.  He exhibited no 
insomnia, sleep disturbances, and his appetite was good.  He 
had a successful holiday pass with the family and the 
appellant herself noted his improved behavior and was anxious 
for discharge into her care.  

The RO issued a July 1986 rating decision granting a 100 
percent disability rating for the period that the veteran was 
hospitalized.  Thereafter, the veteran's rating returned to 
50 percent rating.  Once again, the discharge report states 
that the veteran was medically competent, but that he was not 
competent to handle financial affairs.  The Board finds that 
the RO was reasonable in its decision to return the veteran's 
rating to 50 percent; given the competent evidence, to 
include treatment records and examination reports showing 
some degree of stability, it is certainly not undebatable 
that the rating for the veteran's psychiatric disorder should 
have been 100 percent.  As such, there was no CUE.

For these reasons, entitlement to Death and Indemnity 
Compensation (DIC) is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert, supra; Ortiz, 
supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to payment of Death and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 is denied.  





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



